DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The foreign references are considered as the machine translated version.
Election/Restrictions
Claims 1-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/7/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the ultrasonic transducer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,188,418 (Onuma et al. ‘418). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of ‘418 encompass, or at least make obvious, the claims in this application. 
Regarding claim 12, the patent claims of ‘418 recite a treatment method for treating a living tissue by using an ultrasonic device comprising: making the ultrasonic device come in contact with the living tissue in a state where the product of a pressing force, an amplitude of an ultrasonic vibration, and a resonance frequency become a predetermined value (which encompasses or at least makes obvious determining a pressing force of the ultrasonically vibrating system against the living tissue and calculating the product of pressing force, amplitude of an ultrasonic vibration, and resonance frequency); and notifying a user when the value is equal to or more than 4700, 
‘418 does not claim the ultrasonic surgical system as comprising a probe for determining pressing force, or the calculation, comparing, and generating as done via a circuit as recited in claim 12.
Regarding the ultrasonic surgical system as comprising a probe for determining pressing force, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claims of ‘418 to include a probe, for determining the pressing force for the purpose of carrying out the calculation steps of the circuit.  
Regarding the calculation, comparing, and generating as done via a circuit, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claims of ‘418 to include the calculation, comparison, and generation done a circuit for the purpose of carrying out the necessary steps for use of the ultrasonic surgical system.
Regarding claim 13, claim 2 of ‘418 recites the predetermined value is 4700 (N um kHz).
Regarding claim 14, ‘418 does not claim the notification signal for notifying an operator when the calculated value is less than the predetermined product value. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claims of ‘418 to include the notification signal for notifying an operator when the calculated value is less than the predetermined product value for the purpose of determining when the condition is appropriate or not to proceed.
Regarding claim 15, ‘418 does not claim wherein the notification signal is output via at least one of a sound or a display. However, it would have been obvious for one of ordinary skill in the art before 
Regarding claims 16-18, ‘418 does not claim wherein the predetermined signal is a control signal for controlling an ultrasonic transducer of the ultrasonic surgical system to change the calculated value to the predetermined product value; wherein the control signal is a signal to increase or decrease the amplitude of the ultrasonic vibration based on a difference between the calculated value and the predetermined product value; and wherein the control signal is a signal to change the resonance frequency of the probe based on a difference between the calculated value and the predetermined product value. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claims of ‘418 to include wherein the predetermined signal is a control signal for controlling an ultrasonic transducer of the ultrasonic surgical system to change the calculated value to the predetermined product value; wherein the control signal is a signal to increase or decrease the amplitude of the ultrasonic vibration based on a difference between the calculated value and the predetermined product value; and wherein the control signal is a signal to change the resonance frequency of the probe based on a difference between the calculated value and the predetermined product value for the purpose of providing feedback to the operator and machine and ensuring proper treatment.
Regarding claim 19, ‘418 does not claim wherein the pressing force is detected based on an impedance of the ultrasonic transducer. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claims of ‘418 to include wherein the pressing force is detected based on an impedance of the ultrasonic transducer for the purpose of determining the value of the pressing force needed for calculation/comparison via an alternative method.
Regarding claim 20, claim 3 of ‘418 recites adjusting the amplitude so that a product of the pressing force, the amplitude, and the resonance frequency becomes equal to 4700 (the predetermined value), and thus encompasses, or at least makes obvious, the claimed limitations of adjusting the amplitude of the ultrasonic vibration to change the calculated value to the predetermined value when the calculated value is different.
Allowable Subject Matter
Claims 1-11 are allowed.
With regards to claims 1-11, the novel feature claimed is:
a circuit configured to: 
detect a pressing force of the probe against the living tissue; 
calculate a value of a product of the pressing force, an amplitude of the ultrasonic vibration, and a resonance frequency of the probe; 
compare the calculated value of the product of the pressing force, the amplitude of the ultrasonic vibration, and the resonance frequency of the probe with a predetermined product value; and 
generate a predetermined signal based on a result of the comparison.
The limitation of circuit configured for calculating and comparing the product of pressing force, amplitude, and resonance frequency is novel in the art. Darian (US PGPub 2015/0094723) discloses the steps of detection, calculation, comparison, and generating a signal (figures 1-3; paragraphs 17-24), but only to the amplitude and frequency individually, and not to a product of those two along with the pressing force. The ultrasonic surgical system of Darian ultimately only compares the value of the amplitude of the ultrasonic vibration, and the ultrasonic frequency. It does not include the pressing force, and does not compare the product of all three metrics together. The circuit of Darian would not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771